DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARY A. PITTMAN,
                            Appellant,

                                    v.

                      ALVIN EUGENE PITTMAN,
                             Appellee.

                              No. 4D18-1196

                          [November 8, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter M. Evans, Judge; L.T. Case No. 2016DR005651 WB.

  Mary A. Pittman, Pahokee, pro se.

  Thomas Montgomery of Thomas Montgomery, P.A., Belle Glade, for
appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.